DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In responding to applicant’s amendment file 02/02/2021, claims 2, 3, 5, 6, 18, 19, 21-28, 36, 42-49, and 65-66 are amended.  Claims 4, 7-17, 20, 32, 35, 38 have been canceled.
					Response to Arguments
3.	Applicant’s arguments with respect to claims 1-3, 5-6, 18-19, 21-31, 33-34, 36-37, 39-66 has been considered but are moot in view of new ground(s) of rejection.
	
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 19, 21, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 19, the claim recites “wherein the optical resonator structure is an external optical resonator structure.”  The specification does not explicitly teach the external 
With respect to claim 21, the claim recites “a current confinement structure between the two electrodes”. The specification does not explicitly teach or distinct what the current confinement structure; therefore, any layer that affect the current could be consider as the current confinement structure.   

With respect to claim 22, the claim recites “the optical resonator structure is a whispering gallery type optical resonator structure”.  The specification does not explicitly teach the structure nor relationship of the whispering gallery optical resonator structure with respect to the current excitation type organic semiconductor laser.
Therefore, for the purpose of examination it is assumed when the limitation of the optical resonator structure is met - then the optical resonator structure could be as an external optical resonator structure or a whispering gallery type; Or any layer between two electrodes that affect current conductivity could be a current confinement structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-6, 18-19, 21-27, 28-31, 33, 34, 37, 40-66 are rejected under 35 U.S.C. 103 as being obvious by Koyama et al. (US 6,704,335).

With respect to claim 1, Koyama et al. ‘335 shows and discloses a current excitation type organic semiconductor laser containing two electrodes, an organic optical gain layer and an optical resonator structure (Fig 1A-B; Title; Abstract: an organic semi. laser containing two electrodes 30/50, an organic gain layer 40 and an optical resonator structure 22/100a/100b) wherein: the  organic gain layer and the optical resonator are formed between two electrodes, and the optical resonator has a DFB grating structure (Fig 1A/B: organic gain layer 40 and the  optical resonator 22/100a/100b has a DFB grating structure 22; Col 8-9: 15-67).  The claim further requires the DFB grating structure is between one of the electrodes and the organic optical gain layer.  Koyama et al. ‘335 Fig 1A/1B did not shows the above.  However, in different embodiments Koyama et al. ‘335 shows and discloses where the grating structure is between one of the electrodes and the organic gain layer (Fig 3, 9: grating 72 is between one of the electrodes 30/50 and organic layer 40).  Therefore, it is within one skill in the art to recognize Koyama et al. ‘335 capable of having the grating layout as required, for the benefit of having different arrangements and/or to affect/achieve desired wavelength output (Fig 1A-30; Col 6-8: 55-15). 

With respect to claim 2, Koyama et al. ‘335 shows and discloses wherein the organic optical gain layer is composed of at least one charge transport layer and at least one light amplification layer by stimulated emission (Fig 1A-9; Col 2: 55-65; Col 5: 35-67 ).

With respect to claim 3, Koyama et al. ‘335 discloses wherein at least one of the two electrodes is transparent (Col 5: 60-67 electrode transparent).

With respect to claim 5, Koyama et al. ‘335 shows wherein the optical resonator structure is a one dimensional resonator structure (Fig 1A-9; Col : 30-35).

With respect to claims 6, 29, 30, 31 the claims further require wherein the DFB grating structure is a mixed-order DFB grating structure in which a second-order Bragg scattering region is surrounded by a first-order scattering region; OR wherein the DFB grating structure is a mixed-order DFB grating structure in which a second-order Bragg scattering region and a first-order scattering region are formed; OR wherein the second-order Bragg scattering region and the first-order scattering region are formed alternately.  Koyama et al. ‘335 did not explicitly state as the above.  However, Koyama et al. ‘335 did show and discloses different layout of a first and a second grating structure resonator or pair of grating (Fig 16, 18: 32, 42 first and second grating; Fig 20-27: 110a/ 110b pair of grating, and its respective columns). Therefore, it is within one skill in the art to recognize Koyama et al. ‘335 capable of having different grating layout, for the benefit affecting the beam output.  

With respect to claim 18, Koyama et al. ‘335 shows having no organic layer other than the organic optical gain layer (Fig 3, 9: an organic gain layer 40).

With respect to claim 19, the claim further requires wherein the optical resonator structure is an external optical resonator structure.  Koyama et al. ‘335 did not explicitly state as the above.  However, since Koyama et al. ‘335 discloses general structure of the optical resonator in the claim 1 that it depending on – one of ordinary skill in the art would recognize the 

With respect to claim 21, Koyama et al. ‘335 shows a current confinement structure between the two electrodes (Fig 3: 70 or 80 between electrodes 30/50).

With respect to claim 22, the claim further requires the optical resonator structure is a whispering gallery type optical resonator structure.  Koyama et al. ‘335 did not explicitly state as the above.  However, since Koyama et al. ‘335 discloses the optical resonator structure in the claim 1 that it depending on – one of ordinary skill in the art would recognize the known optical resonator capable of being a whispering gallery type structure, since there are no further structure nor relationship is described.

With respect to claim 23, Koyama et al. ‘335 shows and discloses wherein an exciton is generated by the current excitation and overlaps with the optical resonant mode of the optical resonator structure (Fig 1A-30; Col 9-10: 15-50 exciton is generated which would overlaps with the resonant mode inside the resonator structure).

With respect to claim 24, Koyama et al. ‘335 shows and discloses no substantial exciton annihilation at a lasing wavelength (Fig 1A-30; Col 8-30: 15-67 exciton is generated).

With respect to claim 25, the claim further requires no substantial singlet-singlet and triplet-triplet annihilation.  Koyama et al. ‘335, did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, it is known 

With respect to claim 26, the claim further requires no substantial polaron absorption loss at a lasing wavelength.  Koyama et al. ‘335, did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, it is known and the examiner recognize Koyama et al. ‘335 structure capable of no substantial polaron absorption loss at a lasing wavelength, structure define the function.  

With respect to claim 27, the claim further requires wherein the ratio of an electron mobility to a hole mobility in the organic optical gain layer is within the range of from 1/10 to 10/1. Koyama et al. ‘335, did not explicitly state the above.  However, Koyama et al. ‘335 did discloses of the electrodes, electron transport layer, hole transport layer (Col 5: 35-67).  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, it is known and the examiner recognize Koyama et al. ‘335 structure capable of having the ratio of an electron mobility to a hole mobility in the organic optical gain layer, for the benefit of achieving the desired conductivity to achieve the desired output.

With respect to claim 28, Koyama et al. ‘335, shows and discloses a laser having an organic layer on a DFB grating structure (Fig 3, 9: an organic layer 40 on a DFB grating 22; See also Fig 1A/1B-30), wherein the organic layer contains an organic gain medium (Fig 3, 9: an organic gain layer/40 organic light emitting layer; Col 10: 50-67), the DFB grating structure formed on a transparent conductive layer (Fig 3, 9: DFB grating 72 on transparent conductive layer/30 transparent electrode; Col 5: 60-67 conductive electrode transparent), and the DFB grating structure is between the transparent conductive layer and the organic layer(Fig 3, 9: the DFG grating 72 is between the transparent conductive layer/30 electrode and the organic layer 40).  The claim further requires the DFB grating is composed of an insulating material, and light emits from a side of the transparent conductive layer opposite to the DFB grating.  Koyama et al. ‘335 (Fig 3, 9) did not explicitly state the above.  However, in different embodiments Koyama et al. ‘335 shows and discloses where the grating structure is composed of an insulating material (Fig 11, 22: 110/90, 140 insulation; Col 17, 26:  110a/110b grating insulation material), and light emits from a side of the transparent conductive layer/electrode opposite to the DFB grating (Fig 1A/B:).  Therefore, it is within one skill in the art to recognize Koyama et al. ‘335 capable of having the insulation grating and emission as required, for the benefit of improve current injection efficiency (Col 17: 13-30). 

With respect to claim 33, the claim further requires wherein no substantial spectral overlap exists between excited-state absorption and lasing emission.  Koyama et al. ‘335, did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, the examiner recognize Koyama et al. ‘335 structure capable of no substantial spectral overlap exists between excited-state absorption and lasing emission, structure define the function.  

With respect to claim 34, the claim further requires wherein stimulated emission cross section σem is larger than triplet excited state cross sections σTT by 100 times or more, preferably 400 times or more, further preferably 700 times or more. Koyama et al. ‘335, did not explicitly 

With respect to claim 36, Koyama et al. ‘335 shows and discloses A laser having an organic layer on a DFB grating structure, wherein the organic layer contains an organic gain medium (Abstract; Fig 3, 9: an organic light emitting layer 40 on a DFB grating 72), the DFB grating structure is formed on a transparent conductive layer (Fig 3, 9: the DFB grating 72 on transparent conductive layer/electrode 30), and light emits from a side of the transparent conductive layer opposite to the DFB grating structure (Fig 1A,1B: light emits from a side/edge emitting of the transparent conductive layer/electrode 30 opposite to the DFB grating structure 72).  The claim further requires grating is composed of an insulating material, and the organic layer is directly or indirectly covered with sapphire.  Koyama et al. ‘335 (Fig 3, 9) did not explicitly state the above.  However, in different embodiments Koyama et al. ‘335 shows and discloses where the grating structure is composed of an insulating material (Fig 11, 22: 110/90, 140 insulation; Col 17, 26:  110a/110b grating insulation material), and the organic layer is directly or indirectly covered with a glass substrate 10/60 (Fig 1A-30: Col 6: 15-20 glass substrate) but did not explicitly state the substrate as sapphire.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well-known to use or have substrate as sapphire material, for the benefit of transmitting a certain frequency or wavelength.  

(Col 9: 15-20 fluorescent/phosphorescent; Col 10: 40-50; Col 12: 5-15).

With respect to claim 39, the claim further requires wherein the organic layer is directly or indirectly covered with a fluoropolymer is further covered with sapphire.   Koyama et al. ‘335 discloses the organic layer is directly or indirectly covered with a fluoropolymer and further covered with a glass substrate 10/60 (Col 9: 15-20 fluorescent/phosphorescent; Col 10: 40-50; Col 12: 5-15; Col 6: 15-20 glass substrate) but did not explicitly state substrate as sapphire.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well-known use of sapphire substrate or layer, for the benefit of transmitting a certain frequency or wavelength.  

With respect to claims 40, 41 Koyama et al. ‘335 discloses the known laser used is a continuous-wave laser; OR the laser is a quasi-continuous-wave laser (Other Publications: CW; Abstract). It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.   Also it is well-known the laser is continuous, quasi-continuous, or pulse is based on the laser driver driving the laser via the electrodes.

With respect to claim 42, 51 the claims further require wherein the organic layer contains an organic compound having at least one stilbene unit. Koyama et al. ‘335 did not explicitly state the above.  However, it has been held to be within the general skill of a worker in the art to select 
  
With respect to claim 43, 44 the claims further require wherein the organic layer contains 4,4'-bis[(N-carbazole)styryl]biphenyl (BSBCz); AND wherein the organic layer contains 4,4'-bis[(N-carbazole)styryl]biphenyl (BSBCz) and 4,4'-bis(N-carbazolyl)-1,1'-biphenyl (CBP).  Koyama et al. ‘335 did not explicitly state the above.  However, it is within one skill in the art to recognize the well-known use of above organic material, for the benefit of using suitable material for the intended output (Col 5: 1-67). 

With respect to claims 45, 52 Koyama et al. ‘335 discloses wherein the organic layer contains a compound having at least one fluorene unit (Col 9: 15-20 fluorescent/phosphorescent; Col 10: 40-50; Col 12: 5-15).

With respect to claim 46, the claim further requires wherein the organic layer has a thickness of from 80 to 350 nm, preferably 100 to 300 nm, further preferably 150 to 250 nm.  Koyama et al. ‘335 did not explicitly state the above.  However, it is within one skill in the art to recognize the well-known having the thickness of the organic layer in the range of 80-350nm, for the benefit of having a small/compact device.

With respect to claim 47, the claim further requires wherein the grating structure has a depth of less than 75 nm, preferably from 20 to 70 nm.  Koyama et al. ‘335 did not explicitly state the above.  However, Koyama et al. ‘335 did disclose the grating structure pitch and depth to achieve a certain wavelength selectivity (Col 1: 4-67).  Therefore, it is one skill in the art to 
	
With respect to claim 48, the claim further requires wherein the grating structure is made of SiO2.  Koyama et al. ‘335 did not explicitly state as the above.  However, Koyama et al. ‘335 shows and discloses where the grating structure is composed of an insulating material (Fig 11, 22: 110/90, 140 insulation; Col 17, 26:  110a/110b grating insulation material).  Therefore, it is within one skill in the art to recognize the well-known use of SiO2 as an insulating material for grating structure, for the benefit of using suitable material for the intended output.

With respect to claim 49, the claim further requires wherein which is free from a triplet quencher.  Koyama et al. ‘335, did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, the examiner recognize Koyama et al. ‘335 structure capable free from a triplet quencher (i.e. since it was not disclosed), structure define the function.  

With respect to claims 50, 63 the claim further requires wherein the organic optical gain layer contains a non-polymeric gain medium.  Koyama et al. ‘335 did not explicitly state the above.  However, it is within one skill in the art to recognize the well-known use of non-polymeric material for the organic optical gain, for the benefit of using suitable material for the intended output (Col 5: 1-67).

With respect to claim 53, Koyama et al. ‘335 shows wherein the optical resonator structure provides lateral feedback (Fig 1A/1B: optical resonator provide lateral feedback).


With respect to claim 54, Koyama et al. ‘335 shows wherein the laser is edge emission type (Fig 1A/1B: edge emitting).

With respect to claim 55 Koyama et al. ‘335 shows and discloses wherein the grating structure is composed of an insulating material formed on a transparent conductive layer (Fig 3, 9: the insulating DFB grating 72 on transparent conductive layer/electrode 30; See also Fig 11, 22: 110/90, 140 insulation; Col 17, 26:  110a/110b grating insulation material).

With respect to claims 56, 62 the claims further require wherein the insulating material is removed in valleys of the grating structure. Koyama et al. ‘335 did not explicitly state as the above.  However, Koyama et al. ‘335 did discloses the grating structure and method of forming the grating (Col 6: 1-67 grating forming).  Therefore, it is within one skill in the art to recognize Koyama et al. ‘335 capable of using the well-known conventional method to remove the material to create grating structure.

With respect to claims 57, Koyama et al. ‘335 discloses wherein the insulating material has a lower reflective index than the optical gain layer.  (Col 3-4: 50-60 grating as air/insulator which having lower reflective index then the core layer grating refractive index and core).  


 (Col 5: 60-67 transparent conductive/electrode layer is ITO).
With respect to claim 59 the claim further requires wherein the insulating material is SiO2.  Koyama et al. ‘335 did not explicitly state as the above.  However, Koyama et al. ‘335 shows and discloses where the grating structure is composed of an insulating material (Fig 11, 22: 110/90, 140 insulation; Col 17, 26:  110a/110b grating insulation material).  Therefore, it is within one skill in the art to recognize the well-known use of SiO2 as an insulating material for grating structure, for the benefit of using suitable material for the intended output.

With respect to claim 60, 64 Koyama et al. ‘335 shows wherein charges are injected into the organic optical gain layer, and excitons generate and feedback is provided in the organic optical gain layer; OR wherein charges are injected into the organic layer containing an organic gain medium, and excitons generate and feedback is provided in the organic layer (Fig 1A-9: current charge injected into organic gain layer and excitons generate and optical resonator provide feedback; Col 8-30: 15-67 exciton is generated).


With respect to claim 65, Koyama et al. ‘335 shows wherein the organic optical gain layer is in contact with the grating structure (Fig 3, 9: organic gain layer 40 in contact with the grating layer 72).

With respect to claim 66, Koyama et al. ‘335 shows and discloses wherein the grating structure is composed of an insulating material formed on one of the two electrodes (Fig 3, 9: grating 72 composed of insulating material formed one of two electrodes 30; See also Fig 11, 22: 110/90, 140 insulation; Col 17, 26:  110a/110b grating insulation material).


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 18-19, 21-31, 33-34, 36-37, 39-66 have been considered but are moot in view of new ground(s) of rejection.  
				COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828